                        Case 4:14-cr-00211-DPM Document 1456 Filed 03/31/21 Page 1 of 4
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet I



                                       UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas

             UNITED STATES OF AMERICA                                  ~   JUDGMENT IN A CRIMINALif~ i: D
                                  v.                                   )   (For Revocation of Probation or SupervisedrJ..'s~~-ffiicf' COURT
                                                                       )                                           EASTERN D!STf! !CT AHKAI\JSAS
                          Brian Holland                                )
                                                                       ) Case No. 4:14-cr-211-DPM-5                          MAR 31 2021
                                                                       ) USM No. 28818-009
                                                                                                  JAMES
                                                                       )
                                                                       ) Quentin Elle Ma
                                                                                                   By:                                         ERK
                                                                                                    Defendant's Attorney
THE DEFENDANT:
trl   admitted guilt to violation of condition(s)        _M_a_n_d_._&_S~p~e_c_._ _ _ _ _ of the term of supervision.
•     was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                                 Violation Ended
1-3 (Mand. & Spec.)              Using a controlled substance, a Grade C Violation                                 12/08/2020

4 (Spec.)                        Failing to comply with drug testing, a Grade C Violation                          12/07/2020




       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•     The defendant has not violated condition(s) _ _ _ __ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7855                                                    03/31/2021
                                                                                               Date of Imposition of Judgment
Defendant's Year of Birth:             1988

City and State of Defendant's Residence:
Little Rock, Arkansas
                                                                           D.P. Marshall Jr.                    United States District Judge
                                                                                                   Name and Title of Judge



                                                                                                            Date
AO 245D (Rev. 09/19)
                       Case  4:14-cr-00211-DPM Document 1456 Filed 03/31/21 Page 2 of 4
                        Judgment in a Criminal Case for Revocations
                        Sheet 2-   Imprisonment
                                                                                                Judgment -   Page   - =2-   of   4
DEFENDANT: Brian Holland
CASE NUMBER: 4:14-cr-211-DPM-5


                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
3 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:

1) that Holland participate in a residential drug abuse program, or non-residential programs if he does not qualify for
RDAP;
2) that Holland participate in educational and vocational programs during incarceration; (continued)

     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   ______ ___ •                   a.m.     •   p.m.        on
         •    as notified by the United States Marshal.

     ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ~    before 2 p.m. on - 05/14/2021
                                    - - ---------
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                               RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                    to

at   _ _ _ __ _ _ __ _ _ _ _ _ with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                      By
                                                                                         DEPUTY UNITED STATES MARSHAL
                         Case 4:14-cr-00211-DPM Document 1456 Filed 03/31/21 Page 3 of 4
  AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                          Sheet 2A - Imprisonment
                                                                         Judgment-Page   _ 3_   of   -~4 __
  DEFENDANT: Brian Holland
  CASE NUMBER: 4:14-cr-211-DPM-5

                                          ADDITIONAL IMPRISONMENT TERMS
Recommendations to the Bureau of Prisons (continued):

3) designation to FCI Forrest City to facilitate family visitation.
                        Case 4:14-cr-00211-DPM Document 1456 Filed 03/31/21 Page 4 of 4
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                 Judgment- Page   _ 4
                                                                                                                    __   of        4
DEFENDANT: Brian Holland
CASE NUMBER: 4:14-cr-211-DPM-5
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 None.




                                                    MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
